Exhibit 10.2

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of August 5, 2011, by and between SILICON
VALLEY BANK (“Bank”) and ALPHATEC SPINE, INC., a California corporation
(“Alphatec”) and ALPHATEC HOLDINGS, INC., a Delaware corporation (“Parent” and
together with Alphatec, each a “Borrower” and collectively, “Borrowers”) whose
address is 5818 El Camino Real, Carlsbad, California 92008.

RECITALS

A. Bank and Borrowers have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of October 29, 2010, as amended by that
certain First Amendment to Second Amended and Restated Loan and Security
Agreement dated as of January 31, 2011 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.

C. Borrowers have requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Revolving Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reduction Amount, exceeds the lesser of either the
Revolving Line or the Borrowing Base (such amount being an “Overadvance”),
Borrowers shall immediately pay to Bank in cash the amount of such Overadvance.
Without limiting Borrowers’ obligation to repay Bank any amount of the
Overadvance, Borrowers agree to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.”

2.2 Section 2.4 (Payment of Interest on the Credit Extensions). Section 2.4(a)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

“(a) Interest Rates. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a per annum rate equal to
(i) during the period when the Tier 1 AQR is in effect, three and one half
percent (3.50%) above the Prime Rate; (ii) during the period when the Tier 2 AQR
is in effect, three percent (3.00%) above the Prime Rate; and (iii) during the
period when the Tier 3 AQR is in effect, the greater of (1) two percent
(2.00%) above the Prime Rate; and (2) five and one half percent (5.50%); in each
case, which interest shall be payable monthly.”

2.3 Section 6.8 (Operating Accounts). Section 6.8(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a) Maintain its primary depository, operating and securities accounts with
Bank or Bank’s Affiliates, which accounts shall represent at least eighty five
percent (85%) of the dollar value of each Borrower’s and each Borrower’s
Subsidiaries’ accounts at all financial institutions. Notwithstanding the
foregoing, Borrower’s shall cause Japanese Yen multi-currency accounts with Bank
to be opened no later than September 30, 2011.”

2.4 Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a) Adjusted Quick Ratio. An Adjusted Quick Ratio, measured monthly, of at
least (i) [***] from June 30, 2011 through September 29, 2011 (the “Tier 1
AQR”); (ii) [***] from September 30, 2011 through December 30, 2011 (the “Tier 2
AQR”); and (iii) [***] from and after December 31, 2011 (the “Tier 3 AQR”).”

2.5 Section 13 (Definitions). The following terms and their respective
definitions hereby are amended in, or added to, Section 13.1 of the Loan
Agreement:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve, minus (c) the FX
Reduction Amount, minus (d) any amounts used for Cash Management Services, and
minus (e) the outstanding principal balance of any Revolving Advances.

“Second Amendment Date” means August 5, 2011.

2.6 Section 13 (Definitions). The following terms and their respective
definitions hereby are deleted from the Loan Agreement:

“Non-Formula Amount” and “Tier 4 AQR”.

2.7 Exhibit D attached to the Loan Agreement hereby is replaced with Exhibit D
attached hereto.

2.8 Bank hereby waives the Event of Default that occurred due to Borrowers’
failure to comply with the requirements of Section 6.9(b) of the Loan Agreement
for the period ended June 30, 2011.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3 The organizational documents of each Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

4.5 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

4.6 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto; (ii) the
due execution and delivery to Bank of updated Corporate Borrowing Resolutions by
each Borrower; and (iii) Borrowers’ payment of an amendment fee in an amount
equal to Fifty Thousand Dollars ($50,000).

[Balance of Page Intentionally Left Blank]

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWERS: SILICON VALLEY BANK     ALPHATEC SPINE, INC. By:  

/s/ Derek Brunelle

    By:  

/s/     Dirk Kuyper         

Name:   Derek Brunelle     Name:   Dirk Kuyper Title:   Deal Team Leader    
Title:   President and CEO     ALPHATEC HOLDINGS, INC.       By:  

/s/     Dirk Kuyper

      Name:   Dirk Kuyper       Title:   President and CEO

[Signature Page to Second Amendment

to Second Amended and Restated Loan and Security Agreement]

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK,

Date:                                                      

FROM: ALPHATEC SPINE, INC. and ALPHATEC HOLDINGS, INC.

The undersigned authorized officer of ALPHATEC SPINE, INC. (“Alphatec”)
certifies on behalf of Alphatec and ALPHATEC HOLDINGS, INC. (“Parent” and
together with Alphatec each a “Borrower” and collectively, “Borrowers”) that
under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrowers, Bank (the “Agreement”), (1) Each Borrower
is in complete compliance for the period ending with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Each Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and each
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by such Borrower except as
otherwise permitted pursuant to the terms of Section 5.8 of the Agreement, and
(5) no Liens have been levied or claims made against either Borrower or any of
their Subsidiaries relating to unpaid employee payroll or benefits of which such
Borrower has not previously provided written notification to Bank’s. Attached
are the required documents supporting the certification. The undersigned
certifies that these are prepared in accordance with generally GAAP consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrowers are not in
material compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies

Monthly A/R and A/P agings, reconciliations and Transaction Report, deferred
revenue schedule, inventory report and Consigned Collateral report

   Monthly within 20 days    Yes No

Monthly financial statements with Compliance Certificate; with information
sufficient to permit Bank to calculate AQR

   Monthly within 30 days    Yes No

Annual financial statement (CPA Audited) + CC

   FYE within 180 days    Yes No

Annual projections

   60 days after FYE    Yes No

Transaction Report (if AQR is less than [***])

   More frequent of weekly or with each request for an Advance    Yes No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes No

 

Financial Covenant

   Required     Actual      Complies  

Maintain at all times, measured monthly:

       

Minimum Adjusted Quick Ratio as follows:

       

From 6/30/2011 through 9/29/2011

     [ ***]      ____:1.00         Yes No   

From 9/30/2011 through 12/30/2011

     [ ***]      ____:1.00         Yes No   

From and after 12/31/2011

     [ ***]      ____:1.00         Yes No   

Maintain at all times, measured quarterly:

       

Minimum Free Cash Flow as follows:

       

from 4/1/11 through 12/31/11

     [ ***]    $                      Yes No   

From and after 1/1/2012

     [ ***]    $                      Yes No   

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

The following analysis and information set forth in Schedule 1 attached hereto
are true and accurate as of the date of this Certificate.

 

 

 

 

 

 

 

ALPHATEC SPINE, INC.     LENDERS’ USE ONLY         By:       Received by:  

 

Name:  

 

      AUTHORIZED SIGNER Title:  

 

    Date:  

 

 

 

            Verified:  

 

        AUTHORIZED SIGNER       DATE:  

 

      Compliance Status: Yes No

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

CORPORATE BORROWING CERTIFICATE

 

BORROWER: ALPHATEC SPINE, INC.

  DATE: August __, 2011

BANK: SILICON VALLEY BANK

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of California.

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 1 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name

  



Title

  



Signature

   Authorized to
Add or  Remove
Signatories

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

 

Name:  

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                                           of Borrower,
hereby certify as to paragraphs 1 through 5 above, as

[print title]

of the date set forth above.

 

By:  

 

Name:  

 

Title:  

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

CORPORATE BORROWING CERTIFICATE

 

BORROWER: ALPHATEC HOLDINGS, INC.   DATE: August __, 2011

BANK: SILICON VALLEY BANK

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 1 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name

  



Title

  



Signature

   Authorized to
Add or  Remove
Signatories

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

 

Name:  

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                                   of Borrower, hereby
certify as to paragraphs 1 through 5 above, as

[print title]

of the date set forth above.

 

By:  

 

Name:  

 

Title:  

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.